J-S32029-22


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

 COMMONWEALTH OF PENNSYLVANIA              :   IN THE SUPERIOR COURT OF
                                           :        PENNSYLVANIA
                                           :
              v.                           :
                                           :
                                           :
 RENEA ANN CARBAUGH                        :
                                           :
                    Appellant              :   No. 410 MDA 2022

      Appeal from the Judgment of Sentence Entered February 2, 2022
    In the Court of Common Pleas of Franklin County Criminal Division at
                      No(s): CP-28-CR-0001380-2019


BEFORE: PANELLA, P.J., BENDER, P.J.E., and LAZARUS, J.

MEMORANDUM BY BENDER, P.J.E.:                    FILED: DECEMBER 1, 2022

      Appellant, Renea Ann Carbaugh, appeals from the judgment of sentence

of five years’ probation, imposed after she was convicted, following a non-jury

trial, of her third offense of driving under the influence of alcohol — high rate

of alcohol (DUI), 75 Pa.C.S. § 3802(b), and her second offense of driving while

operating privilege is suspended or revoked, 75 Pa.C.S. § 1543(b)(1.1)(ii).

On appeal, Appellant challenges the court’s denial of two of her pretrial

motions: one to suppress evidence stemming from the stop of Appellant’s

vehicle, and another to dismiss the charges pending against Appellant for a

violation of Pa.R.Crim.P. 600. After careful review, we affirm.

      The facts of Appellant’s case can be briefly summarized as follows. In

the early morning hours of May 3, 2019, Pennsylvania State Trooper Zachary

Crouse stopped Appellant’s vehicle after he observed her failing to properly

stop when turning left at an intersection of two roads. When he approached
J-S32029-22



her vehicle, the trooper detected an odor of alcohol emanating from

Appellant’s vehicle.       He conducted standardized field sobriety tests on

Appellant, which she failed. Trooper Crouse then transported her to a local

hospital where she consented to a blood draw that revealed she had a blood

alcohol concentration of 0.135.

       Appellant was charged with the above-stated offenses on June 20, 2019.

She filed a pretrial motion to suppress, contending that the stop of her vehicle

was illegal. After a hearing on February 17, 2020, the court denied Appellant’s

motion. On June 15, 2021, Appellant filed another pretrial motion, seeking

the dismissal of her case based on an alleged violation of Pa.R.Crim.P. 600. A

hearing was held on September 29, 2021, and on December 3, 2021, the court

issued an order and opinion denying Appellant’s motion to dismiss.

       On December 6, 2021, a bench trial was conducted, at the end of which

Appellant was convicted of the crimes set forth supra. She was sentenced on

February 2, 2022. Appellant filed a timely notice of appeal,1 and she complied

with the trial court’s order to file a Pa.R.A.P. 1925(b) concise statement of

errors complained of on appeal. Herein, she states two issues for our review:


____________________________________________


1 We note that Appellant’s notice of appeal states she is appealing from the
judgment of sentence, as well as from the orders denying suppression and
dismissal of the charges. However, in a criminal case, the final, appealable
order is the judgment of sentence. See Commonwealth v. Harper, 890
A.2d 1078, 1081 (Pa. Super. 2006). Thus, the instant appeal properly lies
from the February 2, 2022 judgment of sentence. See Commonwealth v.
Shamberger, 788 A.2d 408, 410 n.2 (Pa. Super. 2001) (en banc) (correcting
the caption when the appellant misstated from what order the appeal lies).

                                           -2-
J-S32029-22


       1. Whether the trial court erred by denying [Appellant’s] omnibus
          motion to suppress evidence because the affiant did not
          possess probable cause to initiate a traffic stop of [A]ppellant’s
          vehicle?

       2. Whether the trial court erred by denying [Appellant’s] Rule 600
          motion to dismiss because more than 365 days had elapsed
          from the filing of the criminal complaint that are not excludable
          days?

Appellant’s Brief at 9.

       Appellant first challenges the court’s denial of her motion to suppress

the evidence obtained as a result of the stop of her vehicle. Initially, we note:

       An appellate court’s standard of review in addressing a challenge
       to the denial of a suppression motion is limited to determining
       whether the suppression court’s factual findings are supported by
       the record and whether the legal conclusions drawn from those
       facts are correct. Because the Commonwealth prevailed before
       the suppression court, we may consider only the evidence of the
       Commonwealth and so much of the evidence for the defense as
       remains uncontradicted when read in the context of the record as
       a whole. Where the suppression court’s factual findings are
       supported by the record, the appellate court is bound by those
       findings and may reverse only if the court’s legal conclusions are
       erroneous.     Where the appeal of the determination of the
       suppression court turns on allegations of legal error, the
       suppression court’s legal conclusions are not binding on an
       appellate court, whose duty it is to determine if the suppression
       court properly applied the law to the facts. Thus, the conclusions
       of law of the courts below are subject to plenary review.

Commonwealth v. Smith, 164 A.3d 1255, 1257 (Pa. Super. 2017) (cleaned

up).

       Here, Appellant correctly explains that “[a]n officer must have probable

cause to make a constitutional vehicle stop when the stop is based on a

violation which requires no further investigation.”      Appellant’s Brief at 15

(citing Commonwealth v. Chase, 960 A.2d 108, 116 (Pa. Super. 2008)).


                                       -3-
J-S32029-22



Additionally, “[t]he officer must possess articulable, specific facts at the time

of the stop which would establish probable cause that the vehicle or driver

was in violation of the Motor Vehicle Code.”       Id. (citation omitted); see

Commonwealth v. Feczko, 10 A.3d 1285, 1291 (Pa. Super. 2010) (stating

that, where a vehicle stop lacks an investigatory purpose, “it is encumbent

[sic] upon the officer to articulate specific facts possessed by him, at the time

of the questioned stop, which would provide probable cause to believe that

the vehicle or the driver was in violation of some provision of the Code”).

      In the instant case, Trooper Crouse stopped Appellant’s vehicle based

on his belief that she violated 75 Pa.C.S. § 3323(b). That statute reads:

      (b) Duties at stop signs.--Except when directed to proceed by
      a police officer or appropriately attired persons authorized to
      direct, control or regulate traffic, every driver of a vehicle
      approaching a stop sign shall stop at a clearly marked stop line
      or, if no stop line is present, before entering a crosswalk on the
      near side of the intersection or, if no crosswalk is present, then at
      the point nearest the intersecting roadway where the driver has a
      clear view of approaching traffic on the intersecting roadway
      before entering. If, after stopping at a crosswalk or clearly
      marked stop line, a driver does not have a clear view of
      approaching traffic, the driver shall after yielding the right-of-way
      to any pedestrian in the crosswalk slowly pull forward from the
      stopped position to a point where the driver has a clear view of
      approaching traffic. The driver shall yield the right-of-way to any
      vehicle in the intersection or approaching on another roadway so
      closely as to constitute a hazard during the time when the driver
      is moving across or within the intersection or junction of roadways
      and enter the intersection when it is safe to do so.

75 Pa.C.S. § 3323(b).

      Before addressing Appellant’s specific arguments, we summarize the

testimony provided by Trooper Crouse at the suppression hearing. There, the


                                      -4-
J-S32029-22



trooper testified that he was conducting routine patrol at approximately 1:10

a.m. on Sollenberger Road in Franklin County. N.T. Hearing, 2/17/20, at 8.

Trooper Crouse came upon the intersection of Sollenberger Road and Sunset

Avenue, which he described as a “blind intersection….”        Id. at 6, 8.   He

explained that there is “a slight embankment to the right” of Sunset Avenue

that “obscures your vision from seeing … traffic that’s traveling Southbound”

on Sollenberger Road. Id. at 9. Trooper Crouse confirmed that the stop sign

on Sunset Avenue is “set back a good distance” from the intersection, so if a

driver stops behind the stop sign, they cannot see oncoming traffic to make a

left-hand turn onto Sollenberger Road. Id. Due to this positioning of the stop

sign, Trooper Crouse testified that a driver turning from Sunset Avenue onto

Sollenberger Road must “slowly pull out to a point where they can clearly see

… oncoming traffic from both directions.” Id. at 10.

      On the night Trooper Crouse stopped Appellant’s vehicle, he saw her

make a lefthand turn onto Sollenberger Road from Sunset Avenue “very

quickly” and without “any form[] of braking….”          Id.    Trooper Crouse

acknowledged that he could not see the stop sign on Sunset Avenue from

where his car was located when he saw Appellant turn onto Sollenberger Road.

Id. at 14.   Regarding why he stopped Appellant’s vehicle, Trooper Crouse

testified:

      [Trooper Crouse:] The reason for the stop was a failure to stop at
      a stop sign. In that, it’s a blind intersection and that within …
      section [3323(b),] it states that you have to stop at the stop sign.
      You can only proceed through the stop sign if there’s another
      police officer or appropriately attired person that’s directing you

                                     -5-
J-S32029-22


      to proceed through the stop sign, which there was not any
      appropriately attired person telling [Appellant’s] vehicle to
      proceed through the intersection. But it also states that you have
      to stop and then you have to pull out from a location where you
      can see clear[ly] … oncoming traffic.

Id. at 8. Upon further questioning, Trooper Crouse clarified that he stopped

Appellant for a violation of section 3323(b) based on the second part of that

provision, which he believed required Appellant to “inch [her] way out to be

able to make the left-hand turn and assure that there[ was] no traffic coming

in either direction….” Id. at 16.

      Ultimately, the trial court concluded that,

      Trooper Crouse’s credible testimony and the Affidavit of Probable
      Cause, supported by the [MVR], established that he observed
      [Appellant] fail to stop at the stop sign and that there was no
      police officer or appropriately attired persons authorized to direct,
      control, or regulate traffic. Photos, entered into evidence, of the
      scene show that there was no line clearly marking a stop line. So,
      while [Appellant] argues that Trooper Crouse was not physically
      in a position to observe whether she came to a stop at the stop
      line, [Appellant] was required by law to stop at the point nearest
      the intersecting roadway where the driver has a clear view of
      approaching traffic because there was no stop line for [Appellant]
      to stop at. As provided by Trooper Crouse’s testimony and
      supported by the [MVR], Trooper Crouse had a clear view of the
      point nearest the intersecting roadway. [Appellant] did not stop
      at the point where she would have had a clear view of approaching
      traffic. Therefore, Trooper Crouse had articulable specific facts
      that would provide him with probable cause to stop [Appellant] for
      being in violation of the Motor Vehicle Code.

Trial Court Opinion (TCO I), 4/20/20, at 2-3 (unnumbered).

      On appeal, Appellant first argues that the record does not support the

court’s conclusion that Trooper Crouse observed Appellant fail to stop at the

stop sign on Sunset Avenue. See Appellant’s Brief at 16-18. Based on the



                                      -6-
J-S32029-22



trooper’s admission that he could not see the stop sign from his vantage point

on Sollenberger Road, we agree.

      However, Appellant is still not entitled to relief. She does not contest

the court’s factual finding that there was no stop line on Sunset Avenue.

Instead, she challenges the court’s legal conclusion that she “was required by

law to stop at the point nearest the intersecting roadway where [she had] a

clear view of approaching traffic….”   TCO I at 3 (unnumbered).      Appellant

contends that section 3323(b) “does not require a driver to stop after pulling

forward into an intersection from a stopped position.” Appellant’s Brief at 18.

      We disagree with Appellant. Section 3323(b) directs, in pertinent part,

that “every driver of a vehicle approaching a stop sign shall stop at a clearly

marked stop line or, if no stop line is present, … then at the point nearest

the intersecting roadway where the driver has a clear view of

approaching traffic on the intersecting roadway before entering.”           75

Pa.C.S. § 3323(b) (emphasis added). The statute further mandates that a

driver must “slowly pull forward from the stopped position to a point where

the driver has a clear view of approaching traffic.” Id. (emphasis added).

Here, after viewing the MVR and considering Trooper Crouse’s testimony, we

conclude that the evidence fully supports the trial court’s conclusion that

Appellant did not stop at any point where she could have had a clear view of

Trooper Crouse’s approaching vehicle. Instead, the MVR shows her vehicle

very quickly turning from Sunset Avenue onto Sollenberger Road, without

even a slight hesitation to look for oncoming traffic. Thus, we agree with the

                                     -7-
J-S32029-22



trial court that Trooper Crouse possessed probable cause to stop Appellant’s

vehicle for a violation of section 3323(b).

      In Appellant’s next issue, she argues that the trial court erred by

denying her motion to dismiss the charges pending against her based on a

violation of Rule 600. We begin by recognizing that,

      [w]hen presented with a speedy trial claim arising under
      Pennsylvania Rule of Criminal Procedure 600, our standard of
      review is well settled.

         In evaluating Rule [600] issues, our standard of review of a
         trial court’s decision is whether the trial court abused its
         discretion. Judicial discretion requires action in conformity
         with law, upon facts and circumstances judicially before the
         court, after hearing and due consideration. An abuse of
         discretion is not merely an error of judgment, but if in
         reaching a conclusion the law is overridden or misapplied or
         the judgment exercised is manifestly unreasonable, or the
         result of partiality, prejudice, bias, or ill will, as shown by
         the evidence or the record, discretion is abused.

         The proper scope of review is limited to the evidence on the
         record of the Rule [600] evidentiary hearing, and the
         findings of the [trial] court. An appellate court must view
         the facts in the light most favorable to the prevailing party.

         Additionally, when considering the trial court’s ruling, this
         Court is not permitted to ignore the dual purpose behind
         Rule [600]. Rule [600] serves two equally important
         functions: (1) the protection of the accused’s speedy trial
         rights, and (2) the protection of society. In determining
         whether an accused’s right to a speedy trial has been
         violated, consideration must be given to society’s right to
         effective prosecution of criminal cases, both to restrain
         those guilty of crime and to deter those contemplating it.
         However, the administrative mandate of Rule [600] was not
         designed to insulate the criminally accused from good faith
         prosecution delayed through no fault of the Commonwealth.

         So long as there has been no misconduct on the part of the
         Commonwealth in an effort to evade the fundamental

                                      -8-
J-S32029-22


        speedy trial rights of an accused, Rule [600] must be
        construed in a manner consistent with society’s right to
        punish and deter crime. In considering [these] matters ...,
        courts must carefully factor into the ultimate equation not
        only the prerogatives of the individual accused, but the
        collective right of the community to vigorous law
        enforcement as well.

     Commonwealth v. Bethea, 185 A.3d 364, 370 (Pa. Super.
     2018) (citation and emphases omitted), appeal denied, … 219
     A.3d 597 ([Pa.] 2019). The Commonwealth bears the burden of
     proving, by a preponderance of evidence, that it acted with due
     diligence throughout the proceedings. See Commonwealth v.
     Kearse, 890 A.2d 388, 393 (Pa. Super. 2005).

     Pennsylvania Rule of Criminal Procedure 600 provides that “[t]rial
     in a court case in which a written complaint is filed against the
     defendant shall commence within 365 days from the date on which
     the complaint is filed.” Pa.R.Crim.P. 600(A)(2)(a). In computing
     the Rule 600 deadline, however, we do not necessarily count all
     time following the filing of the complaint. Rather, “periods of delay
     at any stage of the proceedings caused by the Commonwealth
     when the Commonwealth has failed to exercise due diligence shall
     be included in the computation of the time within which trial must
     commence. Any other periods of delay shall be excluded from the
     computation.” Pa.R.Crim.P. 600(C)(1).

     The Rule 600 analysis thus entails three steps:

        First, Rule 600(A) provides the mechanical run date.
        Second, we determine whether any excludable time exists
        pursuant to Rule 600(C). We add the amount of excludable
        time, if any, to the mechanical run date to arrive at an
        adjusted run date.

        If the trial takes place after the adjusted run date, we apply
        the due diligence analysis set forth in Rule 600([D]). As we
        have explained, Rule 600[ ] encompasses a wide variety of
        circumstances under which a period of delay was outside the
        control of the Commonwealth and not the result of the
        Commonwealth’s lack of diligence. Any such period of delay
        results in an extension of the run date. Addition of any Rule
        600[ ] extensions to the adjusted run date produces the final
        Rule 600 run date. If the Commonwealth does not bring the
        defendant to trial on or before the final run date, the trial
        court must dismiss the charges.

                                     -9-
J-S32029-22


      Commonwealth v. Wendel, 165 A.3d 952, 956–57 (Pa. Super.
      2017) (citation omitted).

Commonwealth v. Carl, 276 A.3d 743, 748–49 (Pa. Super. 2022),

reargument denied (July 7, 2022).

      Here, the criminal complaint was filed against Appellant on June 20,

2019, making the mechanical run date June 19, 2020. See Trial Court Opinion

(TCO II), 12/3/21, at 3 (unnumbered).          In the trial court’s opinion

accompanying its order denying Appellant’s Rule 600 motion to dismiss, it

explained that the parties stipulated to 320 days of excludable delay, thus

making the adjusted run date May 5, 2021. Id. In addition, the court found

that 217 days during 2020 and 2021 were also excludable from the Rule 600

calculations “due to a lack of resources or court dates provided by the court”

during the Covid-19 pandemic. Id. Because “[t]here [was] no proof that the

Commonwealth didn’t exercise due diligence” during the delays caused by the

pandemic, the court concluded that the final, adjusted run date was December

8, 2021.   Id.   Appellant’s non-jury trial was scheduled for (and ultimately

occurred on) December 6, 2021; thus, the court found there was no violation

of Rule 600 and it denied Appellant’s motion to dismiss.            Id. at 4

(unnumbered).

      On appeal, Appellant contends that the court improperly shifted the

burden of proof in the Rule 600 analysis. Specifically, she contends that the

court erroneously required her to prove that the Commonwealth failed to

exercise due diligence, rather than properly requiring the Commonwealth

to first prove that it acted with due diligence before considering whether

                                    - 10 -
J-S32029-22



delays caused by the pandemic should be excluded from Rule 600 calculations.

In support of her position, Appellant points to our Supreme Court’s decision

in Commonwealth v. Harth, 252 A.3d 600 (Pa. 2021). There, the Court

held that, “in ruling on a defendant’s Rule 600 motion to dismiss, a trial court

must first determine whether the Commonwealth has met its obligation to act

with due diligence throughout the life of the case; if the Commonwealth meets

its burden of proving due diligence, only then may the trial court rely upon its

own congested calendar or other scheduling problems as justification for

denying the defendant’s motion.” Id. at 618. Appellant claims that the trial

court violated this holding of Harth by essentially finding “that the limited

availability of trial dates due to the Covid-19 pandemic and a remodeling plan

by Franklin County altered the Commonwealth’s burden of proof.” Appellant’s

Brief at 21-22.2 She maintains that the court wholly failed to “address whether

the Commonwealth proved by a preponderance of the evidence that it

exercised due diligence” before considering whether the court-caused delay



____________________________________________


2 Regarding the ‘remodeling plan’ referred to by Appellant, the trial court
explained that, during the pandemic, it was “using a local theater and one
large court room for jury selection to [e]nsure compliance with [Pennsylvania]
Department of Health and [Center for Disease Control (CDC)] guidelines
regarding social distancing….” TCO II at 2 (unnumbered). In 2021, “the single
courtroom large enough to permit Covid-19 protocol[-]compliant jury
selection[] was lost to remodeling/construction which was part of [a] pre-
Covid-19 construction plan initiated by Franklin County.” Id. The construction
“resulted in the loss of a large[,] secured court space for the selection of
[jurors for] jury trials[,]” which further delayed the disposition of criminal
cases. Id.

                                          - 11 -
J-S32029-22



during the pandemic should be excluded. Id. at 22. Thus, Appellant asks

that the court’s Rule 600 decision be reversed.

      After carefully reviewing the record in this case, and the circumstances

surrounding the Covid-19 pandemic, we conclude that Appellant is not entitled

to relief.   In March of 2020, the Supreme Court of Pennsylvania issued

emergency orders suspending Rule 600 statewide through June 1, 2020. See

In re General Statewide Judicial Emergency, 228 A.3d 1283, 1287 (Pa.

Mar. 18, 2020); In re General Statewide Judicial Emergency, 230 A.3d

1015, 1019 (Pa. Apr. 28, 2020).     While the statewide judicial emergency

ended, the Court expressly empowered each judicial district’s president judge

to enter self-effectuating declarations of judicial emergency, which could

“[s]uspend statewide rules pertaining to the rule-based right of criminal

defendants to a prompt trial.”       In re General Statewide Judicial

Emergency, 234 A.3d 408 (Pa. May 27, 2020); see Pa.R.J.A. 1952(B)(2)(m).

      In light of the Supreme Court’s orders, on March 18, 2020, the

Honorable Shawn D. Meyers, President Judge of the Court of Common Pleas

of Franklin County, issued a Declaration of Judicial Emergency for the 39th

Judicial District, which is comprised of Franklin and Fulton Counties. In that

order, P.J. Meyers explicitly suspended the operation of Rule 600 from March

18, 2020 through April 3, 2020. See Declaration, 3/18/20, at 1 (single page).

Over the ensuing months, P.J. Meyers entered multiple orders extending the




                                    - 12 -
J-S32029-22



judicial emergency, and continuing the suspension of Rule 600 calculations at

least through January 31, 2021.3, 4
____________________________________________


3   See Third Supplemental Emergency Judicial Order, 3/30/20, at 4
(unnumbered) (extending judicial emergency through April 14, 2020, and
stating that “[a]ll prior orders … which have established operations or the
conduct of business during the judicial emergency [are] hereby incorporated
and adopted and proceedings shall continue in accordance with those
orders”); Fourth Supplemental Emergency Judicial Order, 4/9/20 (extending
judicial emergency through April 30, 2020); Fifth Supplemental Emergency
Judicial Order, 4/27/20, at 5 (unnumbered) (extending judicial emergency
through May 31, 2020, and stating that “[a]ll prior restrictions outlined in the
court’s prior orders or setting forth the revised scheduling of matters is hereby
affirmed, unless specifically modified by this order”); Sixth Supplemental
Emergency Judicial Order, 5/1/20 (extending judicial emergency through June
1, 2020); Seventh Supplemental Emergency Judicial Order, 5/27/20, at 6, 8
(unnumbered) (extending judicial emergency through August 31, 2020, and
stating that “Rule of Criminal Procedure 600(C) remains SUSPENDED in all
judicial districts through at least June 1, 2020. The [purpose] of this directive
is that the time period of the statewide judicial emergency continuing through
at least June 1, 2020, SHALL BE EXCLUDED from the time calculation under
Rule 600(C).”); Eighth Supplemental Emergency Judicial Order, 6/19/20, at
3, 7 (unnumbered) (extending the judicial emergency through August 31,
2020, and declaring “that the time frame from June 1, 2020 until July 13,
2020 in Franklin County … shall be excluded from the Pa.R.Crim.P. 600
calculation for all criminal cases”); Ninth Supplemental Emergency Judicial
Order, 9/1/20, at 1 (extending the judicial emergency through December 31,
2020); Emergency Judicial Order, 11/18/20, at 4, 8 (unnumbered) (extending
the judicial emergency through January 31, 2021, and stating that all terms
of the court’s prior orders remain in full force and effect). Copies of these
orders can be found at                https://www.pacourts.us/ujs-coronavirus-
information.

4 At the hearing on Appellant’s Rule 600 motion to dismiss, the Commonwealth
explained that the court had granted a defense-requested continuance until
May 11, 2020, and, thus, the delay caused by the judicial emergency did not
start in this case until May 11, 2020. See N.T. Hearing at 14. Based on the
judicial emergency orders, discussed supra, the judicial emergency lasted at
least through January 31, 2021. The time between May 11, 2020, and January
31, 2021, totals 265 days. It is not clear how the court reached the decision
(Footnote Continued Next Page)


                                          - 13 -
J-S32029-22



       At the hearing on Appellant’s Rule 600 motion to dismiss in the present

case, the Commonwealth argued that these orders required the time during

which Appellant’s case was delayed due to the judicial emergency to be

excluded for Rule 600 purposes. See N.T. Hearing, 9/29/21, at 13-15. In

response, Appellant’s counsel conceded that “there were periods where the

[c]ourt was shut down and jury trials were not occurring” and “that that time

should not count against the Commonwealth[] for purpose[s] of Rule 600.”

Id. at 52 (emphasis added).          Furthermore, Appellant’s counsel specifically

acknowledged that “[t]he [c]ourt issued a ruling saying Rule 600 is

suspended[,]” and he declared that he was “not questioning the [c]ourt’s

ruling” or “whether or not the [c]ourt was correct in doing so.” Id. at 54.

       Instead, Appellant’s counsel argued that the Commonwealth had failed

to prove that, during the time when Rule 600 was suspended, it acted with

due diligence in prioritizing Appellant’s case for trial. See id. Essentially,

Appellant    contended      that,   although       Rule   600   was   suspended,   the

Commonwealth was still required to demonstrate that it exercised due

____________________________________________


that only 217 of those days should be excluded for Rule 600 purposes.
Moreover, Appellant does not identify any specific date range(s) between May
11, 2020, and January 31, 2021, that she believes should have been counted
against the Commonwealth. Instead, Appellant only vaguely claims that “the
[t]rial [c]ourt erred by relying on judicial delay to find the dates at issue in
2020 and 2021 were excludable.” Appellant’s Brief at 22 (emphasis added).
Thus, while it appears that there were potentially 265 days of excludable time
during the judicial emergency, we will nevertheless utilize the court’s
calculation of 217 excludable delays (and an adjusted run date of December
8, 2021), which is more favorable to Appellant.


                                          - 14 -
J-S32029-22



diligence in deciding which cases to call for trial by conducting Rule 600

calculations and prioritizing cases that were closer to their Rule 600 deadlines.

Id. at 56.      Appellant averred that “Rule 600 was suspended but[,]

ultimately[,] we have no evidence that [the Commonwealth] exercised due

diligence in bringing the case to trial[,] regardless of the [c]ourt’s availability.”

Id. at 58. On appeal, Appellant insists that Harth required the court to find

that the Commonwealth exercised due diligence before any judicial delay

caused by the pandemic could be considered as excludable time.

      Based on the record of the Rule 600 hearing, we reject Appellant’s

argument that Harth applies to the instant case.             Harth unequivocally

addressed “the due diligence component of Rule 600….” Harth, 252 A.3d at

618 (emphasis added).         Here, Appellant conceded that Rule 600 was

suspended during the at-issue time-periods, she was not challenging the

validity or applicability of the suspension of the rule, and that the time during

which Rule 600 was suspended did not count against the Commonwealth.

Thus, she cannot now claim on appeal that the due-diligence component of

Rule 600, as explained in Harth, applied during the at-issue time-periods. In

other words, because Appellant conceded below that Rule 600 was suspended,

she is precluded from now arguing that the Commonwealth had to meet the

rule-based due diligence requirement before the delay caused by the judicial




                                       - 15 -
J-S32029-22



emergency could be excluded.5                  Accordingly, Appellant has failed to

demonstrate any error in the court’s denying her Rule 600 motion to dismiss.

       Judgment of sentence affirmed.



Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 12/01/2022




____________________________________________


5 Appellant makes no argument that the Commonwealth had a due diligence
requirement stemming from her constitutional right to a speedy trial. Thus,
our decision does not address that issue.

                                          - 16 -